

 
 

--------------------------------------------------------------------------------

 

MALIBU PHARMA, INC.
125 TOWNPARK DRIVE, SUITE 300
KENNESAW, GA 30144


January 21, 2007


Mr. Frank Greico
Auriga Laboratories, Inc.
10635 Santa Monica Blvd.
Los Angeles, CA 90025


Dear Mr. Greico,


On December 12, 2007 (the "Transaction Date"), Malibu Pharma, Inc. ("Acquiree")
entered into a Purchase Agreement (the "Purchase Agreement") with Auriga
Laboratories, Inc. (the "Company") pursuant to which Acquiree acquired all
right, title and interest in 100% of the issued and outstanding membership units
(the "Units") of Stesso ("Stesso") in exchange for a promissory note from
Acquiree in favor of the Company (the "Note") of even date therewith (the
"Transaction"). It has come to the Acquiree's attention that the Company wishes
to rescind the Transaction. Malibu is willing to rescind the Transaction by
returning the Units to Auriga in exchange for a return to Malibu of the Note and
the mutual covenants contained herein (the "Rescission").


Now, therefore, in consideration of the mutual agreements herein, the receipt
and sufficiency of which is hereby acknowledged, and in light of the recitals
stated herein, the parties hereto agree as follows:


1.           For the purposes of rescinding the Transaction and restoring the
ownership of Stesso and the Units as such ownership existed and title was held
prior to the Transaction Date, and in consideration for the return of the Note
and the covenants provided herein. Acquiree hereby tenders the Units to the
Company, and the Company hereby tenders the Note to the Acquiree. For the
avoidance of doubt, it is the express intent of the parties hereto that the
effect of the Rescission is to render the Transaction, the Purchase Agreement
and the Note null, void and of no effect.


2.           Both the Company and the Acquiree agree that the effective date of
the Rescission shall be December 12, 2007.


3.           The Company represents and warrants that as of the date hereof it
is sole holder of the Note, it has not assigned the Note, it maintains all
rights, preferences and privileges associated with the Note and that it has
taken no action of any nature concerning the Note. The Acquiree represents and
warrants that (i) as of the date hereof Stesso maintains the assets, rights,
preferences and privileges that existed in Stesso on the date of the
Transaction; (ii) other than filing FDA Form 2656 with the Food & Drug
Administration ("FDA") notifying the FDA of the change of ownership and address
of Stesso, Acquiree has taken no action of any nature concerning Stesso or its
assets; (iii) between the Transaction Date and the date hereof, Acquiree has not
caused Stesso to conduct any business; and (iv) to Acquiree's knowledge, between
the Transaction Date and the date hereof, Stesso has not conducted any business.

 
 

--------------------------------------------------------------------------------

 

4.           The Company, its subsidiaries, officers, directors, managers,
employees, shareholders, creditors, agents, heirs, representatives and any
permitted successors, and assigns (each an "Company Releasing Party") hereby
fully, finally, completely, and forever releases, discharges, acquits, and
relinquishes the Acquiree, its officers, directors, shareholders and agents (the
"Acquiree Released Parties") from and against all loss, cost, damage, claim,
liability, or expense, including reasonable attorneys' fees and costs , in any
way arising from or related to the Transaction or the Rescission. The Company
(for and on behalf of each Company Releasing Party) hereby agrees (a) not to
file any lawsuit or pursue any other action with respect to any of the foregoing
matters and (b) to indemnify and hold harmless, jointly and severally, any and
all of the Acquiree Released Parties from any and all injuries, harm, damages,
costs, losses, expenses and/or liability, including reasonable attorneys' fees
and court costs, as incurred and when incurred as a result of the filing of any
such lawsuit or the pursuit of any other action with respect to any of the
foregoing matters.


5.           The Acquiree, its subsidiaries, officers, directors, managers,
employees, shareholders, creditors, agents, heirs, representatives and any
permitted successors, and assigns (each an "Acquiree Releasing Party") hereby
fully, finally, completely, and forever releases, discharges, acquits, and
relinquishes the Company, its officers, directors, shareholders and agents (the
"Company Released Parties") from and against all loss, cost, damage, claim,
liability, or expense, including reasonable attorneys' fees and costs, in any
way arising from or related to the Transaction or the Rescission. The Acquiree
(for and on behalf of each Acquiree Releasing Party) hereby agrees (a) not to
file any lawsuit or other action with respect to any of the foregoing matters
and (b) to indemnify and hold harmless, jointly and severally, any and all of
the Company Released Parties from any and all injuries, harm, damages, costs,
losses, expenses and/or liability, including reasonable attorneys' fees and
court costs, incurred as a result of the filing of any such lawsuit or the
pursuit of any other action with respect to any of the foregoing matters


6.           The Company agrees to file FDA Form 2656 with the Food & Drug
Administration indicating the change ownership and address status of Stesso, in
accordance with the terms of this Rescission, within ten (10) days hereof.


7.           Either party hereto shall have the right to terminate this letter
agreement if the other party breaches any material term of this letter agreement
and fails to cure such breach within five (5) days after written notice thereof.


8.           Each covenant and representation of this letter agreement shall
inure to the benefit of and be binding upon each of the parties, their personal
representatives, assigns and other successors in interest.


9.           In the event that either party must resort to legal action in order
to enforce the provisions of this letter agreement or to defend such action, the
prevailing party shall be entitled to receive reimbursement from the
non-prevailing party for all reasonable attorney's fees and all other costs
incurred in commencing or defending such action, or in enforcing this letter
agreement, including but not limited to post judgment costs.

 
 

--------------------------------------------------------------------------------

 

10.           Both this letter agreement constitutes the entire agreement
between the parties and supersedes all agreements, representations, warranties,
statements, promises and undertakings, whether oral or written, with respect to
the subject matter of this letter agreement. This letter agreement may be
modified only by a written agreement signed by ail parties.


11.           The Company and Acquiree have all necessary corporate power and
authority to execute and deliver this Agreement and to perform their respective
obligations hereunder and, to consummate the transactions contemplated hereby
(including the Rescission). The execution and delivery of this Agreement and the
consummation by both the Company and the Acquiree of the transactions
contemplated hereby (including the Rescission) have been duly and validly
authorized by all necessary corporate action on the part of both the Company and
the Acquiree (including the approval by their respective Boards of Directors),
and no other corporate proceedings on the part of either the Company or the
Acquiree are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by both the Company and the Acquiree and, assuming the
due authorization, execution and delivery thereof by the other parties hereto,
constitutes the legal and binding obligation of both the Company and the
Acquiree, enforceable against both the Company and the Acquiree in accordance
with its terms.


12.           This letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 
 

--------------------------------------------------------------------------------

 

[Missing Graphic Reference]
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement of the date first above written.





 
Very truly yours,
 
MALIBU PHARMA, INC.
     
/s/ (illegible)\
 
Authorized Signatory





AGREED AND ACCEPTED:
 
AURIGA LABORATORIES, INC.
         
/s/ Frank Grieco
     
Name:
Frank Grieco
     
Title:
C.F.O.
 




 
 

--------------------------------------------------------------------------------

 
